UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): April 1, 2011 CACHE, INC. (Exact name of registrant as specified in its charter) Florida 0 -10345 59 -1588181 (State or other (Commission File Number) (IRS Employer jurisdiction of Identification incorporation) Number) 1440 Broadway, New York, New York 10018 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 575-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On April 1, 2011, Cache, Inc. (the “Company”) issued a press release (the "Press Release") announcing its results for the thirteen- and fifty-two week periods ended January 1, 2011.The Press Release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01EXHIBITS Press release regarding results for the thirteen- and fifty-two week periods ended January 1, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 1, 2011 CACHE, INC. By: /s/ Margaret Feeney Margaret Feeney Executive Vice President and Chief Financial Officer Exhibit 99.1 Company Contact: Maggie Feeney Executive Vice President and Chief Financial Officer FINAL Cache Inc. (212) 575-3206 Investor Relations: Allison Malkin ICR, Inc. (203) 682-8225 CACHE REPORTS FOURTH QUARTER AND FISCAL 2010 RESULTS Cash and Marketable Securities Total $28 million at Year End Expects First Quarter 2011 Comparable Store Sales to Increase 7% New York, New York – April 1, 2011 – Cache Inc., (NASDAQ: CACH), a specialty chain of women’s apparel stores, reported results for the thirteen (“fourth quarter”) and fifty-two week periods (“fiscal 2010”) ended January 1, 2011. Fiscal 2009 represented a 53-week year and as such, the fourth quarter and fiscal year 2010 periods compare to the fourteen and fifty-three week periods ended January 2, 2010 last year.The Company noted that the fifty-third week in fiscal 2009 contributed $4.7 million to net sales, $1.3 million to pre-tax income and $0.05 per diluted share in the fourth quarter and $0.06 per diluted share, respectively, in fiscal 2009. Fiscal 2010 results include other charges totaling $17.8 million, or $1.04 per diluted share.These charges break down as follows: (i) a $9.1 million non-cash impairment charge pre-tax or $0.44 per diluted share against the remaining carrying value of the Company’s goodwill associated with its AVD reporting unit; (ii) a $5.7 million non-cash income tax charge or $0.44 per diluted share, related to a valuation allowance against net deferred tax assets as required under U.S. generally accepted accounting principles (“GAAP”);(iii) other legal expenses of $2.1 million pre-tax or $0.10 per diluted share; and (iv) a $974,000 pre-tax non-cash store impairment charge or $0.05 per diluted share. For the 13-week period ended January 1, 2011 (compared to the 14-week period ended January 2, 2010): ● Net sales decreased 14% to $55.9 million from $65.0 million in the fourth quarter of fiscal 2009. Comparable store sales declined 6%, as compared to a decrease of 7% in the fourth quarter of fiscal 2009; ● Pre-tax loss totaled $13.8 million and included $10.5 million of other charges, or $0.51 per diluted share; including (i) $9.1 million related to the write-off of the remaining carrying value of the Company’s goodwill associated with its AVD reporting unit; (ii) $974,000 in store asset impairment; and (iii) $459,000 in other legal expenses. This compares to pre-tax loss of $2.3 million, which included $2.7 million in non-cash impairment charges in the fourth quarter of fiscal 2009; ● Income tax provision totaled $391,000 and included a $5.7 million non-cash income tax charge related to the valuation allowance and compares to an income tax benefit of $1.2 million in the fourth quarter of fiscal 2009; ● Net loss totaled $14.2 million or ($1.11) per share and included the following costs: (i) $5.7 million or $0.44 per diluted share, related to the valuation allowance against net deferred tax assets as required under GAAP; (ii) $5.6 million non-cash impairment charge after tax or $0.44 per diluted share against the remaining carrying value of the Company’s goodwill associated with its AVD reporting unit; (iii) a $603,000 after-tax non-cash store impairment charge or $0.05 per diluted share; and (iv) $284,000 or $0.02 per diluted share in other legalexpenses; ● Net loss in the fourth quarter of fiscal 2009 was $1.2 million or ($0.09) per diluted share; including (i) $1.3 million or $0.10 per diluted share related to non-cash impairment charges; (ii) $68,000 or $0.01 per diluted share related to a non-cash state income tax valuation allowance which were partially offset by $94,000 or $0.01 per diluted share due to a reduction in employee separation charges and store exit costs; ● Adjusted net loss for the 13-week period in fiscal 2010 was $2.0 million or $0.16 per diluted share and excludes impairment costs, other legal expenses and the tax valuation allowance described above.This compares to adjusted net income of $103,000 or $0.01 per diluted share for the fourth quarter of 2009, excluding impairment charges, employee separation charges, store exit cost reductions and state income tax valuation allowance. Thomas Reinckens, Chairman and Chief Executive Officer, commented: “2010 marked a pivotal year where we made strides to position our Company for long term growth in sales and profitability.During the year, we focused on realigning our business processes and optimizing our new design and merchandise talent, with a goal of elevating product assortments to broaden our reach, while maintaining the sophistication and style that our customers expect of us. At the same time, we maintained our stringent control of expenses and inventory. While our 2010 results were pressured, as it took time for our team and initiatives to take hold, our efforts are paying dividends for us as we begin the spring season and we are optimistic for the 2011 fiscal year.” “We are excited about the opportunities to drive increased sales productivity and improved profitability in 2011, with our first quarter performance aligned with this goal,” Mr. Reinckens continued.“As we ing patterns, as well as other risks outlined from time to time in the filings of Cache, Inc. with the Securities and Exchange Commission. CACHE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS January 1, January 2, ASSETS Current assets: Cash and equivalents $ $ Marketable securities Certificates of deposit - restricted Receivables, net Income tax receivable Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill - Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Note payable Accrued compensation Accrued liabilities Total current liabilities Note payable Other liabilities STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 52 Weeks Ended 53 Weeks Ended January 1, January 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Exit costs - ) Impairment charges Employee separation charge - Total expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest income Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 14 Weeks Ended January 1, January 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Exit costs - ) Impairment charges Employee separation charge - ) Total expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest income Loss before income taxes ) ) Income tax provision ) Net loss $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding
